Citation Nr: 1420823	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-24 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral shin strain without residuals.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1987 to July 1991.
 
This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary before the Board can adjudicate the Veteran's claim seeking an initial compensable disability rating for residuals of bilateral shin strain.

The evidence in the claims file indicates that the Veteran's service-connected disability may have worsened since he was last examined in February 2012.  Notably, the Veteran maintains in his August 2013 substantive appeal (Form 9) that the noncompensable disability rating he received for his shins does not accurately reflect the level of his disability.  He further indicates that he can only walk approximately 300 feet before pain in his legs becomes almost unbearable.  

In February 2012, the Veteran underwent a VA examination to determine the etiology of his shin strain disability.  The examination report noted that the Veteran experienced consistent fatigue/pain in his shins, muscle strength testing was found to be normal, there were no findings of muscle atrophy, the examiner found mild swelling in the Veteran's right lower extremity without pitting edema and he noted that the Veteran had scattered mild bruising to his bilateral shins that the Veteran explained was due to work activities that included crawling under houses and up ladders.  The VA examination report, however, did not specifically address the distance the Veteran was able to walk, or the impact the Veteran's bilateral shin strain has on his ability to do any walking or standing.  

However, he was afforded a separate VA joints examination in June 2010, and the report noted that the Veteran had no functional limitations to walking.  Further, the examination report noted that the Veteran walks eight to 12 miles per day, climbs into attics and up ladders with his job, and is able to stand three to eight hours with only short rest periods.    

As the Veteran has attested to worsening symptoms, particularly in his ability to walk, that he attributes to his service-connected bilateral shin strain, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran, particularly with respect to his bilateral shin strain disability.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for a VA lower leg examination to assess the current severity of his service-connected bilateral shin strain without residuals.  The Veteran's claims folder should be reviewed by the examiner.  The examiner should identify and report in detail all objective findings of the Veteran's bilateral shin strain and address the functional impairment caused by his disability, particularly with respect to his abilities to walk, stand or perform any activities related to his occupation as a heating and air service technician.  

Symptoms attributable to the Veteran's separately service-connected residuals of status post right tibial fibular fracture and non-service-connected knee problems should not be considered when addressing the severity of symptoms and functional impairment attributable to the Veteran's bilateral shin strain.

3.  Then readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



